Case 1:19-cv-00857-ARR-RER Document 13 Filed 04/25/19 Page 1 of 1 PageID #: 287
  Case l;19-cv-00857-ARR-RER Document 12 Filed 04/23/19 Page 1 of 1 PagelD #: 286

                                                                                 IN CLERK'S OFFICE
                                                                             US OlSTRlCTCOURTE.D.N.Y.

    IN THE UNITED STATES DISTRICT COURT                                     ^ APR 15
    FOR THE EASTERN DISTRICT OF NEW YORK


     TOINY LLC,
                                                                      NOTICE OF VOLUNTARY
                                                                      DISCONTINUANCE


                                                                      Case No. l:19-cv-00857


                                           Plaintiff,

                               -against-

    THE BANK OF NEW YORK MELLON F/K/A THE
    BANK OF NEW YORK AS TRUSTEE FOR THE
     CERTIFICATEHOLDERS OF THE CWALT, INC.
     ALTERNATIVE      LOAN   TRUST    2006-OC8,
     MORTGAGE      PASS-THROUGH  CERTIFICATES,
     SERIES 2006-OC8,

                                           Defendants.




                NOTICE OF DISMISSAL PURSUANT TO F.R.C.P. 41(aim(Aim

           Pursuant to F.R.C.P. 41(a)(1)CA)(i) ofthe Federal Rules of Civil Procedure, the plaintiff

    Toiny, LLC and/or their counsel, hereby give notice that the above captioned action is

    voluntarily dismissed.


    Dated: New York, New York
           April 23,2019                                 HASBANI & LIGHT,P.C.

                                                         /s/SethD. Weinbers
                                                         Seth D. Weinberg, Esq.
                                                         Counselfor Plaintijf
                                                         450 Seventh Avenue, Suite 1408
                                                         New York, New York 10123
                                                         Tel:(646)490-6677
                                                         Sweinberg@hasbanilight.com

                                                                           /s/(ARR)
